Title: To Thomas Jefferson from Albert Gallatin, 13 April 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Washington 13th April 1807
                        
                        I hope this will find you safely arrived at Monticello; and that this short relaxation from public cares will
                            completely re-establish your health. I give this day to Mr Madison the result of my enquiries respecting the whole
                            number of our seamen and the proportion of British subjects amongst them. You will find this last to be larger than we had
                            estimated &, tho’ conjectural, rests however on the only data we now possess. My conclusion is that a provision, similar
                            to that suggested, vizt. an engagement on our part to employ no British sailors would materially injure our navigation,
                            much more indeed than any restrictions which supposing no treaty to take place they could lay upon our commerce. Nor will
                            it be worth while to purchase at that price any of the suggested improvements in the commercial part of the treaty,
                            because the curtailing of our navigation by that measure would effectually prevent our enjoying the advantages which might
                            otherwise result from such modifications. The question, it seems to me, will be merely whether we will make that sacrifice
                            in order to obtain an abandonment of the practice of impressing hereafter. And upon a reconsideration of the subject, the
                            fact as to number & consequences being very different from what we had apprehended, I think the sacrifice too great for
                            the object. Unless therefore it be believed that a failure in the treaty will lead to hostilities or to a state of things
                            equivalent thereto, it appears to me improper to offer the proposed arrangement. I am strengthened in that opinion by the
                            views of the commercial articles which have been lately presented by Gen. Smith, Capt. Jones &a. For, as the
                            modifications to be attempted were not to be considered as ultimata, we may from past experience infer that they will not
                            be obtained & we shall then have made a very great sacrifice in order to preserve a very bad treaty. Should you however
                            upon a view of the whole ground be of opinion that it is better to abandon the British sailors than to run the risk of the
                            consequences which may follow a rejection of the treaty, I would suggest the propriety of making not only that provision
                            an ultimatum, but to add to it at least the expunging of the East India article & such modification or explanation of
                            the 5th & of the colonial article as will free them from ambiguity, confining expressly the reciprocity of freedom of
                            commerce & equalisation of duties to articles the produce of British dominions in Europe imported into the U. States
                            from Europe in British vessels; and to explaining this colonial article that it may not be susceptible of any construction
                            which would deprive us of any of the branches of trade (such as carrying nankeens & other China articles to the W.
                            Indies &c) which we have heretofore enjoyed without molestation.
                        If on the other hand the British Government will evince its disposition to be on good terms with us by
                            agreeing to the arrangement respecting seamen on the principles which have heretofore been proposed to them, I would think
                            that provision so desirable that, after every attempt to modify the most exceptionable parts of the treaty had failed, I
                            would swallow it for the sake of that article.
                        The Collector of Savannah whom Milledge had given to us has paid nothing for some time & I am informed by
                            the Branch Bank that he had lodged there but an inconsiderable part of the required  bonds. This renders it necessary that an
                            investigation of his accounts, bonds on hand & monies received should take place immediately, & I will authorise Alger
                            the commisr. of loans & perhaps the district attorney to do it. If they discover a defalcation, it will be necessary
                            to take the collection from him immediately as it amounts to about six thousand dollars a week. But as we have no
                            successor ready, I would in that case propose that he should be notified that he is removed, which, until a successor is
                            appointed would place the collection in the hands of the naval officer or surveyor. If you approve the plan, be pleased
                            to state it, as it is in your name that I must notify him that he is removed. Mr Alger the comr. of loans whom I mean to
                            employ in the enquiry has behaved very well as a public officer; but I know nothing of the dist. attorney whose name is
                            Bullock. If you recollect any thing of him which may shew whether he may be joined in the investigation I would thank you
                            to communicate it.
                        Answers have been received from Bishop Madison, & from Messrs. Patterson, Garnet, & Hasler respecting the
                            surveying of the coast. I expect daily to hear from Ellicot & Briggs, & will not transmit the letters till all have
                            been received. They will require examination as there seem to be some points on which they differ.
                        I enclose a letter from a member of the legislature of Pennsylvania enclosing a rough copy of the act for the
                            Cumberland road. Although the words “if such an alteration can in the opinion of the President be made consistently with
                            the act of Congress” are neither very intelligible nor very proper. Yet as in the conflict of local interests & the
                            silent but steady opposition of Philada, this was the best that could be obtained, & the act explicitly authorises
                            the President to lay the road over any ground in the State which he may deem most advantegeous, I think the act should be
                            accepted. The two last sections are only intended to prevent owners of land asking exhorbitant prices for timber stones
                            gravel &a. wanted for the road. The immense importance of that road as part of a great western travelling road,
                            and principally as the main communication for the transportation of all the foreign or atlantic articles which the western
                            states consume & even for the carriage of western flour & produce to the Potomack induce me strongly to wish that
                            that part particularly which lies between the Potomack &  the Monongahela may be completed in the most substantial
                            manner. And for that purpose I think that the best application of the money already appropriated will be, commencing at
                            Cumberland to make in the most complete manner just so many miles as the money will pay for. I do not suppose that will
                            effect more than five or six miles; but I have no doubt of Congress appropriating then enough to finish it; and as a
                            national object it is of primary importance. Ten thousand tons will be carried westwardly annually & perhaps one hundred
                            thousand barrels of flour brought back. I think the annual saving in expences of transportation will exceed two hundred
                            thousand dollars.
                        Two letters respecting the robbery of public monies at Cincinnati are enclosed.
                        With sincere attachment and great respect Your obedt. Servt.
                        
                            —Albert Gallatin
                     
                        
                    